DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application 16/553164 submitted on 08/27/2019. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0105944 filed on 09/05/2018 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019,6/30/2020 and 04/26/2021 have been considered. The submission is following the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
This office action is in response to the amendments submitted on 11/17/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3,5,6,11-13 and 19-20 are amended.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Azazmeh et al. (US 20190161366 A1), (hereinafter Azazmeh) in view of Liptsey et al (US 20170148114 A1) (hereinafter Liptsey).
Regarding independent claim 1 Azazmeh teaches a method of monitoring a plant in which two or more apparatuses or subsystems constitute one system, the method comprising ( Abstract, “An integrated system (i.e. one system) that comprises a solar power subsystem, an absorption refrigeration subsystem to provide a cooling effect, a desalination subsystem to produce freshwater, an expanded to generate shaft work and electricity, and also a reverse osmosis desalination subsystem to further produce freshwater, wherein the absorption refrigeration subsystem, the desalination subsystem, the expander, and the reverse osmosis desalination subsystem are powered by a solar energy that is supplied by the solar power subsystem”): 
	 5detecting repeatedly exergy data associated with chemical exergy and physical exergy of each apparatus or subsystem wherein the exergy data is averaged over a predetermined period of time (Para 35-44 teaches the averaging of different thermodynamic parameter which are the exergy data. According to the mentioned figure this average is taken over yearlong data that means the time is considering the all the season change parameters mentioned here. Furthermore, Table 2 and 3 presents the temperature, humidity data).  and  obtaining a chemical exergy value and a physical exergy value of each apparatus or subsystem on the basis of the exergy data (Fig 11, Para 105 -106. Fig 12 presents the multiple subsystem such as – Steam Rankin cycle with Solar tower, Absorption refrigeration cycle, Multi effect desalination system etc whose exergy is computed.);
				 calculating an exergy efficiency value of each apparatus or subsystem on the basis of the exergy data (Para 105 and 106. Para 38 and 45 presents performance ration and percentage distribution); and 
	 10identifying a maintenance target which is an apparatus or subsystem that needs to be improved in efficiency on the basis of data obtained through the calculating of the exergy efficiency value (Para 0105, “However, the exergy destruction or irreversibility in each component and the second law efficiency were calculated using the exergy balance approach or the second law analysis of the cycle. The exergy analysis found to be a useful analysis to point out the thermodynamic imperfection and work out to improve the performance of these components.”).
	Azazmeh is silent with regards to the predetermined period of time is determined according to a temperature, humidity, precipitation, snowfall, wind speed, and season in an area in which the apparatus or the subsystem is installed.
Liptsey teaches the predetermined period of time is determined according to a temperature, humidity, precipitation, snowfall, wind speed, and season in an area in which the apparatus or the subsystem is installed (Check Para 20-22 and 55. Para 22 discusses about calculation performed for “similar weather days” of a common season. Para 55 discusses about specific weather condition such as wind, humidity, rain, snow etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement augmented select time period considering weather condition as taught by Liptsey into the predetermined time period of Azazmeh since the technique of Liptsey is applied on predetermined time.  It would have been obvious to select time periods in such a manner and considering all possible weather conditions when performing an exergy analysis in order to minimize the effect of random weather occurrences on the effect of the exergy analysis.

Regarding claim 12 the combination of Azazmeh and Liptsey teaches the limitations of claim 1.
	Azazmeh further teaches wherein the detecting exergy data ( Para 34-44 describes the average of different thermodynamic data which reads on exergy data), the 20calculating of the exergy efficiency value, and the identifying of the maintenance target are periodically performed on a predetermined cycle (Para 0105, “However, the exergy destruction or irreversibility in each component and the second law efficiency were calculated using the exergy balance approach or the second law analysis of the cycle. The exergy analysis found to be a useful analysis to point out the thermodynamic imperfection and work out to improve the performance of these components (i.e. maintenance target.)

Claims 2-4,11 and 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Allan et al. (WO 2007028158 A2) (hereinafter Allan).
  Regarding claim 2 the combination of Azazmeh and Liptsey  teaches the limitations of claim 1.
	Azazmeh is silent with regards to calculating a maintenance time at which each apparatus or subsystem is to be maintained on the basis of the data obtained through the calculating of the exergy efficiency value.
	Allan teaches calculating a maintenance time at which each apparatus or subsystem is to be maintained on the basis of the data obtained through the calculating of the exergy efficiency value (Page 16, “Optimize maintenance, shutdown and operations scheduling to capitalize on the futures market and market trends (e.g. to arrange high energy use periods with expected low-price periods) Split tuning/implementation from application, methods and work processes”. Also based on page 63, “Operators Hr. to hr., day to day decisions o Focused view for control of individual processes o Flags on low performing equipment, processes Flags on recoverable energy / exergy losses. Focused view of effects of decisions on utility system o Maintenance team Flags on low performing equipment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement maintenance scheduling for plant operations as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this technique of proper maintenance scheduling based on efficiency would facilitate the reduction of downtime and overall cost of plant operation (Allan, Page 353,).
Regarding claim 3 the combination of Azazmeh and Liptsey teaches the limitations of claim 1.	
	Azazmeh is silent with regards to performing again each of the detecting exergy data the calculating of the exergy efficiency value, and the identifying of the maintenance target after performing maintenance of the apparatus or subsystem that is identified through the identifying of the maintenance target.
	Allan teaches performing again each of the detecting exergy data (Page 63, exergy losses), the calculating of the exergy efficiency value, and the identifying of the maintenance target after performing maintenance of the apparatus or subsystem that is identified through the identifying of the maintenance target (Page 303, “This procedure is typically repeated at each run of the software with the result that the operating curve adjustment also becomes self- correcting. As the plant moves to a new (predicted) operating point, the dynamic adjustment corrects for deviations between the actual and predicted effects at the new point and thus improves the accuracy of each next prediction.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement repetition of the process as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this technique of repetition of calculation would help with better accuracy and prediction of fault conditions (Allan, Page 303).Regarding claim 4 the combination of Azazmeh and Liptsey teaches the limitations of claim 1.	Azazmeh is silent with regards to outputting a plant diagnosis result to notify a plant operator of the identified apparatus or subsystem and sending a result of the calculated maintenance time at which each apparatus or subsystem is to be maintained to the 5plant operator.
	Allan teaches outputting a plant diagnosis result to notify a plant operator of the identified apparatus or subsystem and sending a result of the calculated maintenance time at which each apparatus or subsystem is to be maintained to the 5plant operator ( Page 11, “Using the data to generate a "system status" representation of the plant (metering in utility systems of process and power plants are(generally sparse and this system status (1st mode) representation is therefore used to "complete" the picture and present to the operator information about the process in areas where the process is not metered);Using the "completed picture" as reference for execution, calculation and calibration of models and for generation of specific what-if scenarios (2nd mode) that fulfill multiple purposes; Applying an optimization system and methodology, independently or in co-operation with the scenarios mode, to find specific optimized conditions to operate the plant at; Identifying at least one required deviation from then current operation (a new operating condition or setting);Translating the resultant condition (i.e. plant diagnosis) into operational advice for the plant operators and business administrators;”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement notification for operator as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this process of proper notification to the operator would facilitate in prompt and informed decision making (Allan, Page 38).

Regarding independent claim 13 Azazmeh teaches a method of monitoring a plant in which two or more apparatuses or subsystems constitute one system, the method comprising ( Abstract, “An integrated system (i.e. one system) that comprises a solar power subsystem, an absorption refrigeration subsystem to provide a cooling effect, a desalination subsystem to produce freshwater, an expanded to generate shaft work and electricity, and also a reverse osmosis desalination subsystem to further produce freshwater, wherein the absorption refrigeration subsystem, the desalination subsystem, the expander, and the reverse osmosis desalination subsystem are powered by a solar energy that is supplied by the solar power subsystem”): 
	 5detecting repeatedly exergy data associated with chemical exergy and physical exergy of each apparatus or subsystem wherein the exergy data is averaged over a predetermined period of time (Para 35-44 teaches the averaging of different thermodynamic parameter which are the exergy data. According to the mentioned figure this average is taken over yearlong data that means the time is considering the all the season change parameters mentioned here. Furthermore, Table 2 and 3 presents the temperature, humidity data).  and  obtaining a chemical exergy value and a physical exergy value of each apparatus or subsystem on the basis of the exergy data (Fig 11, Para 105 -106. Fig 12 presents the multiple subsystem such as – Steam Rankin cycle with Solar tower, Absorption refrigeration cycle, Multi effect desalination system etc whose exergy is computed.);
				 calculating an exergy efficiency value of each apparatus or subsystem on the basis of the exergy data (Para 105 and 106. Para 38 and 45 presents performance ration and percentage distribution); and 
	 10identifying a maintenance target which is an apparatus or subsystem that needs to be improved in efficiency on the basis of data obtained through the calculating of the exergy efficiency value (Para 0105, “However, the exergy destruction or irreversibility in each component and the second law efficiency were calculated using the exergy balance approach or the second law analysis of the cycle. The exergy analysis found to be a useful analysis to point out the thermodynamic imperfection and work out to improve the performance of these components.”).
	Azazmeh is silent with regards to the predetermined period of time is determined according to a temperature, humidity, precipitation, snowfall, wind speed, and season in an area in which the apparatus or the subsystem is installed.
Liptsey teaches the predetermined period of time is determined according to a temperature, humidity, precipitation, snowfall, wind speed, and season in an area in which the apparatus or the subsystem is installed (Check Para 20-22 and 55. Para 22 discusses about calculation performed for “similar weather days” of a common season. Para 55 discusses about specific weather condition such as wind, humidity, rain, snow etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement augmented select time period considering weather condition as taught by Liptsey into the predetermined time period of Azazmeh since the technique of Liptsey is applied on predetermined time.  It would have been obvious to select time periods in such a manner and considering all possible weather conditions when performing an exergy analysis in order to minimize the effect of random weather occurrences on the effect of the exergy analysis.
	The combination of Azazmeh and Liptsey is silent with regards to calculating a maintenance time at which each apparatus or subsystem needs to be maintained on the basis of the data obtained through the calculating of the exergy efficiency value; and performing again each of the detecting data, the calculating of the exergy efficiency value, and the identifying of the maintenance target after performing maintenance on the apparatus or subsystem that is identified through the identifying of the maintenance target.
	Allan teaches calculating a maintenance time at which each apparatus or subsystem needs to be maintained on the basis of the data obtained through the calculating of the exergy efficiency value (Page 16, “Optimize maintenance, shutdown and operations scheduling to capitalize on the futures market and market trends (e.g. to arrange high energy use periods with expected low-price periods) Split tuning/implementation from application, methods and work processes”. Also based on page 63, “Operators Hr. to hr., day to day decisions o Focused view for control of individual processes o Flags on low performing equipment, processes Flags on recoverable energy / exergy losses. Focused view of effects of decisions on utility system o Maintenance team Flags on low performing equipment.”); and performing again each of the detecting data, the calculating of the exergy efficiency value, and the identifying of the maintenance target after performing maintenance on the apparatus or subsystem that is identified through the identifying of the maintenance target (Page 303, “This procedure is typically repeated at each run of the software with the result that the operating curve adjustment also becomes self- correcting. As the plant moves to a new (predicted) operating point, the dynamic adjustment corrects for deviations between the actual and predicted effects at the new point and thus improves the accuracy of each next prediction.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement repetition of the process as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this technique of repetition of calculation would help with better accuracy and prediction of fault conditions (Allan, Page 303).
Regarding claim 14 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 13.
	Azazmeh is silent with regards to outputting a plant diagnosis result to notify a plant operator of the identified apparatus or subsystem and sending a result of the calculated maintenance time at which each apparatus or subsystem is to be maintained to the 5plant operator.
	Allan teaches outputting a plant diagnosis result to notify a plant operator of the identified apparatus or subsystem and sending a result of the calculated maintenance time at which each apparatus or subsystem is to be maintained to the 5plant operator ( Page 11, “Using the data to generate a "system status" representation of the plant (metering in utility systems of process and power plants are(generally sparse and this system status (1st mode) representation is therefore used to "complete" the picture and present to the operator information about the process in areas where the process is not metered);Using the "completed picture" as reference for execution, calculation and calibration of models and for generation of specific what-if scenarios (2nd mode) that fulfill multiple purposes; Applying an optimization system and methodology, independently or in co-operation with the scenarios mode, to find specific optimized conditions to operate the plant at; Identifying at least one required deviation from then current operation (a new operating condition or setting);Translating the resultant condition (i.e. plant diagnosis) into operational advice for the plant operators and business administrators;”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement notification for operator as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this process of proper notification to the operator would facilitate in prompt and informed decision making (Allan, Page 38).

Regarding claim 11 and 19 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 2 and 13 respectively.
	Azazmeh is silent with regards to wherein the calculating of the maintenance time comprises: storing sorted data sorted by date and time; deriving an operation trend curve associated with operation efficiencies of the apparatuses or subsystems on the basis of the stored sorted data; and  15deriving a maintenance time and a maintenance cycle on which each apparatus or subsystem needs to be maintained on the basis of the derived operation trend curve.
	Allan teaches wherein the calculating of the maintenance time comprises: storing sorted data sorted by date and time (Page 23, “A relational database will be used to store all types of data. “Page 191 and 238 discussed sorting ); deriving an operation trend curve associated with operation efficiencies of the apparatuses or subsystems on the basis of the stored sorted data; and  15deriving a maintenance time and a maintenance cycle on which each apparatus or subsystem needs to be maintained on the basis of the derived operation trend curve (Page 14, “When and how often (i.e. maintenance time) to maintain equipment - especially those that have some notable degradation in performance with time - is always a challenging decision. The 1st Tier invention tracks equipment degradation based on verified and reconciled information (thus more accurate than looking at the measurements around the equipment only). A core optional feature is to generate the optimal recycling point (time) (i.e. maintenance cycle). The BIZPAL could be used to a. Alert maintenance personnel of trends that approach critical levels b. Alert them of trends (i.e. operation trend curve) that approach optimal cycle points c. Integrate these calculations with the financial and maintenance records to improve accuracy, d. Possibly drive predictive scenarios generate estimated points in time when the optimal points are expected to occur and thus be an input into optimizing turnaround scope and plans.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement operation trend curve to determine the maintenance time as taught by Allan into the plant operation of Azazmeh since the technique of Allan is applied on plant operation. Therefore, this technique of usage of trend curve to determine the time for maintenance would facilitate proper and efficient process handling and reduce cost (Allan, Page 14-15).
Regarding claim 20 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 13.
	Azazmeh further teaches wherein the detecting exergy data ( Para 34-44 describes the average of different thermodynamic data which reads on exergy data),, the 20calculating of the exergy efficiency value, and the identifying of the maintenance target are periodically performed on a predetermined cycle (Para 0105, “However, the exergy destruction or irreversibility in each component and the second law efficiency were calculated using the exergy balance approach or the second law analysis of the cycle. The exergy analysis found to be a useful analysis to point out the thermodynamic imperfection and work out to improve the performance of these components (i.e. maintenance target.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Azazmeh and Liptsey as applied to claim 1 above in view of Hermann et al. (“Quantifying global exergy resources Global Climate and Energy Project, 556Q Peterson Laboratory, Stanford University, 416 Escondido Mall, Stanford, CA 94305, USA Received 2 April 2005) (hereinafter Hermann) and further in view of Deng et al. (US 20140116063 A1) (hereinafter Deng).

 Regarding claim 5 the combination of Azazmeh and Liptsey teaches the limitations of claim 1.
	Azazmeh is silent with regards to wherein the chemical exergy value is calculated by Equation 1, the physical exergy value is calculated by Equation 2, and a total by exergy value is calculated by equation 3.

    PNG
    media_image1.png
    216
    529
    media_image1.png
    Greyscale

where, y is a specific mass fraction value, v is a flow velocity value, g is a gravitational acceleration value, M is calculated based on a difference of two chemical potential values, L is calculated based on a difference of two-level values is calculated based on a difference of two enthalpy values and S is calculated based on a difference of two entropy values. 
Hermann teaches wherein the chemical exergy value is calculated by Equation 1, the physical exergy value is calculated by Equation 2, 

    PNG
    media_image2.png
    137
    544
    media_image2.png
    Greyscale


where, y is a specific mass fraction value, v is a flow velocity value, g is a gravitational acceleration value, M is calculated based on a difference of two chemical potential values, L is calculated based on a difference of two-level values is calculated based on a difference of two enthalpy values and S is calculated based on a difference of two entropy values (Page 1687, section 2.2, equation 1, section 2.3 equation 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement equation of exergy as taught by Hermann into the exergy calculation of Azazmeh since the technique of Hermann is applied on exergy calculation. Therefore, this specific equation to calculate chemical and physical exergy would help with proper quantification of these two parameters (Hermann, Abstract)
	The combination of Azazmeh, Liptsey and Hermann is silent with regards to a total by exergy value is calculated by equation 3. 

    PNG
    media_image3.png
    67
    484
    media_image3.png
    Greyscale

	Deng teaches a total by exergy value is calculated by equation 3. 

    PNG
    media_image3.png
    67
    484
    media_image3.png
    Greyscale

(Para 0125, “Exergy analysis shows that the exergy destruction of gas turbine assembly combustor 396 of Case 2 is lower than Case 1 by 8%. This can be reasonably explained by a principle of cascade utilization with a combination of chemical exergy and physical exergy (i.e. addition of two exergy as showed in equation 3. The equation is not presented here by the symbol but the combination means already addition of two types of exergy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement combining chemical and physical exergy to calculate total exergy as taught by Deng into the exergy calculation of Azazmeh as modified by Hermann since the technique of Deng is applied on exergy calculation. Evaluating total exergy of a multi-system plant is always beneficial to calculate overall performance of a plant. Therefore, this specific equation to calculate chemical and physical exergy and combining them to get total value would help with proper quantification of these two parameters (Deng, Abstract, Para 003 -005)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Azazmeh in view of Liptsey and further in view of Wegeng et al. (US 20060034755 A1) (hereinafter Wegeng).
  Regarding claim 6 the combination of Azazmeh and Liptsey teaches the limitations of claim 1.
	Azazmeh is silent with regards to the method according to claim 1, wherein the chemical exergy value is calculated by Equation 4, the physical exergy value is calculated by Equation 5, and a standard chemical exergy value of a component k is calculated by Equation 206,

    PNG
    media_image4.png
    43
    461
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    669
    media_image5.png
    Greyscale

where U and V are internal energy and volume respectively, a subscript of 0 represents a reference environment, xk is a molar fraction value of the component k, xke is a molar fraction value of the component k in the reference environment, C is calculated based on a gas constant, and S is calculated based on entropy of the subsystem and entropy of the subsystem.
	Wegeng teaches the method according to claim 1, wherein the chemical exergy value is calculated by Equation 4, the physical exergy value is calculated by Equation 5, and a standard chemical exergy value of a component k is calculated by Equation 206,

    PNG
    media_image6.png
    131
    531
    media_image6.png
    Greyscale

where U and V are internal energy and volume respectively, a subscript of 0 represents a reference environment, xk is a molar fraction value of the component k, xke is a molar fraction value of the component k in the reference environment, C is calculated based on a gas constant, and S is calculated based on entropy of the subsystem and entropy of the subsystem (Para 0077 -0084 presents multiple equations and teaching. Based on Para 0076 – “Exergy analyses recognize that there is potential work available from exothermic chemical reactions, like wise that it is exergy that drives endothermic chemical reactions, and individual reactants and products are assigned “chemical exergy values. Typically, a flow stream will have chemical exergy quantity, that is a function of the chemicals in the Stream and its flowrate, and a physical exergy quantity, that are a function of the temperature, pressure, and flowrate of the stream. These values are also a function of the temperature, pressure and constituents of the Surrounding environment of the System. For a reactor, exegetic efficiency calculations include the efficiency with which exergy is transformed from one form to another.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement combining chemical and physical exergy to calculate total exergy as taught by Wegeng into the exergy calculation of Azazmeh as modified by Hermann since the technique of Wegeng is applied on exergy calculation. Therefore, this specific equation to calculate chemical and physical exergy and combining them to get total value would help with proper quantification of these two parameters (Wegeng, Abstract, Para 0076 -0083)
Regarding claim 7 the combination of Azazmeh. Liptsey and Wegeng teaches the limitations of claim 6.
	Azazmeh is silent with regards to the method according to claim 6, wherein the exergy efficiency value is obtained by adding the chemical exergy value and the physical exergy value, and the chemical exergy value includes a mixing exergy value (Para 0076 -0082 shows combining two and other type of exergy).
	Wegeng further teaches the method according to claim 6, wherein the exergy efficiency value is obtained by adding the chemical exergy value and the physical exergy value, and the chemical exergy value includes a mixing exergy value (Para 0076 -0082 shows combining two and other type of exergy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement combining chemical and physical exergy to calculate total exergy as taught by Wegeng into the exergy calculation of Azazmeh as modified by Hermann since the technique of Wegeng is applied on exergy calculation. It is always beneficial to calculate total exergy of a system to predict overall efficiency of a multi-subsystem plant or facility. Therefore, this specific equation to calculate chemical and physical exergy and combining them to get total value would help with proper quantification of these two parameters (Wegeng, Abstract, Para 0076 -0083)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Hermann.
Regarding claim 8 the combination of Azazmeh and Liptsey  teaches the limitations of claim 1.
	Azazmeh is silent with regards to wherein in the calculating of the exergy efficiency value, if there is a stream for which electric and chemical energy is used or a stream from which electric and chemical energy is generated, the 15exergy efficiency value is calculated considering data associated with the stream. 
	Hermann teaches wherein in the calculating of the exergy efficiency value, if there is a stream for which electric and chemical energy is used or a stream from which electric and chemical energy is generated, the 15exergy efficiency value is calculated considering data associated with the stream (Page 1687, section 2.2 and 2.3, Page 1693, “electricity generation”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stream to generate electrical energy as taught by Hermann into the exergy calculation of Azazmeh since the technique of Hermann is applied on exergy calculation. Therefore, this specific equation to calculate chemical and physical exergy would help with proper quantification of these two parameters (Hermann, Abstract)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Antar et al. (US 20190240592 A1) (hereinafter Antar).
Regarding claim 9 the combination of Azazmeh and Liptsey  teaches the limitations of claim 1.
	Azazmeh is silent with regards to wherein in the calculating of the exergy efficiency value, the exergy efficiency value is expressed in terms of a value within a range of 0 to 1, a value within a range of 0 to 10, or a value within a range of 0 to 100.
	Antar teaches wherein in the calculating of the exergy efficiency value, the exergy efficiency value is expressed in terms of a value within a range of 0 to 1, a value within a range of 0 to 10, or a value within a range of 0 to 100 ( Para 0033, “In one embodiment, a ratio of an exergy efficiency of the desalination system to an exergy efficiency of a desalination system that does not include a secondary compressor is in the range of 1.1:1 to 1.8:1.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement specific range for efficiency as taught by Antar into the exergy calculation of Azazmeh as modified by Hermann since the technique of Antar is applied on exergy calculation. Therefore, this certain range of efficiency gives and limit to predict the normal range of operation (Antar, Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Palusamy et al. (US 5311562) (hereinafter Palusamy).
Regarding claim 10   the combination of Azazmeh and Liptsey  teaches the limitations of claim 1.
	Azazmeh is silent with regards to wherein the identifying the maintenance target comprises: detecting an apparatus or subsystem having a data value that is out of a predetermine normal range and determining the detected apparatus or subsystem as 5a maintenance target; checking a maintenance priority of apparatuses or subsystems; and ordering the apparatuses or subsystems determined as the maintenance targets according to the maintenance priorities.
	Palusamy teaches  wherein the identifying the maintenance target comprises: detecting an apparatus or subsystem having a data value that is out of a predetermine normal range and determining the detected apparatus or subsystem as 5a maintenance target (Abstract, “One or more processors access ten sample data and compares present conditions to diagnostic specifications, technical specifications and historical data stored in memory and indexed to equipment subsets and functional operating groups. The processor(s) generate prioritized reports (priority-based maintenance) to alert users to potential operational and/or maintenance problems. In addition to the prioritized reports, the processor accesses and outputs to the users reports of the diagnostic and technical specifications applicable to the process parameters exhibiting the potential problems. These specifications are provided in successive levels of detail and are cross referenced between related processes and related items of equipment. The information system integrates operations, maintenance, engineering and management interests in a common database of information via network- coupled data terminals”.); checking a maintenance priority of apparatuses or subsystems; and ordering the apparatuses or subsystems determined as the maintenance targets according to the maintenance priorities (Col 10, “Outside of the plant, headquarters engineering and management staff preferably have access to the data, and it is even possible to allow vendors access in order to enable them to assess the conditions under which requested equipment is to operate, or to assess the present conditions applicable to equipment already supplied. Under such conditions the vendors may be aware of an aspect of the equipment that should be made known for diagnostic purposes.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement priority-based maintenance as taught by Palusamy into the plant maintenance system of Azazmeh as modified by Hermann since the technique of Palusamy is applied on the plant maintenance system. Therefore, this priority-based maintenance reduces overall downtime of the plant and reduce fixed cost in significant extent (Palusamy 3-4).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Azazmeh in view of Liptsey and further in view of Allan and further in view of Deng.
 Regarding claim 15 the combination of Azazmeh and Allan teaches the limitations of claim 13.
	The combination is silent with regards to wherein the exergy efficiency value is obtained by adding the chemical exergy value and the physical exergy value, and the chemical exergy value includes a mixing exergy value.
	Deng teaches wherein the exergy efficiency value is obtained by adding the chemical exergy value and the physical exergy value, and the chemical exergy value includes a mixing exergy value (Para 0125, “Exergy analysis shows that the exergy destruction of gas turbine assembly combustor 396 of Case 2 is lower than Case 1 by 8%. This can be reasonably explained by a principle of cascade utilization with a combination of chemical exergy and physical exergy (i.e. addition of two exergy as showed in equation 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement combining chemical and physical exergy to calculate total exergy as taught by Deng into the exergy calculation of Azazmeh as modified by Hermann since the technique of Deng is applied on exergy calculation. It is always beneficial to calculate total exergy of a system to predict overall efficiency of a multi-subsystem plant or facility. Therefore, utilizing a well-known process of addition would help to forecast overall performance of a plant and facilitate plant operation (Deng, Para 0125 -0128).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Allan and further in view of Hermann.
Regarding claim 16 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 13.
	The combination is silent with regards to wherein in the calculating of the exergy efficiency value, if there is a stream for which electric and chemical energy is used or a stream from which electric and chemical energy is generated, the 15exergy efficiency value is calculated considering data associated with the stream. 
	Hermann teaches wherein in the calculating of the exergy efficiency value, if there is a stream for which electric and chemical energy is used or a stream from which electric and chemical energy is generated, the 15exergy efficiency value is calculated considering data associated with the stream (Page 1687, section 2.2 and 2.3, Page 1693, “electricity generation”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stream to generate electrical energy as taught by Hermann into the exergy calculation of Azazmeh since the technique of Hermann is applied on exergy calculation. Therefore, this specific equation to calculate chemical and physical exergy would help with proper quantification of these two parameters (Hermann, Abstract)

Regarding claim 17 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 13.
	The combination of Azazmeh, Liptsey and Allan is silent with regards to wherein in the calculating of the exergy efficiency value, the exergy efficiency value is expressed in terms of a value within a range of 0 to 1, a value within a range of 0 to 10, or a value within a range of 0 to 100.
	Antar teaches wherein in the calculating of the exergy efficiency value, the exergy efficiency value is expressed in terms of a value within a range of 0 to 1, a value within a range of 0 to 10, or a value within a range of 0 to 100 ( Para 0033, “In one embodiment, a ratio of an exergy efficiency of the desalination system to an exergy efficiency of a desalination system that does not include a secondary compressor is in the range of 1.1:1 to 1.8:1.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement specific range for efficiency as taught by Antar into the exergy calculation of Azazmeh as modified by Hermann since the technique of Antar is applied on exergy calculation. Therefore, this certain range of efficiency gives and limit to predict the normal range of operation (Antar, Abstract)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Azazmeh in view of Liptsey and further in view of Allan and further in view of Palusamy.
Regarding claim 18 the combination of Azazmeh, Liptsey and Allan teaches the limitations of claim 13.
	Azazmeh is silent with regards to wherein the identifying the maintenance target comprises: detecting an apparatus or subsystem having a data value that is out of a predetermine normal range and determining the detected apparatus or subsystem as 5a maintenance target; checking a maintenance priority of apparatuses or subsystems; and ordering the apparatuses or subsystems determined as the maintenance targets according to the maintenance priorities.
	Palusamy teaches  wherein the identifying the maintenance target comprises: detecting an apparatus or subsystem having a data value that is out of a predetermine normal range and determining the detected apparatus or subsystem as 5a maintenance target (Abstract, “One or more processors access ten sample data and compares present conditions to diagnostic specifications, technical specifications and historical data stored in memory and indexed to equipment subsets and functional operating groups. The processor(s) generate prioritized reports (priority-based maintenance) to alert users to potential operational and/or maintenance problems. In addition to the prioritized reports, the processor accesses and outputs to the users reports of the diagnostic and technical specifications applicable to the process parameters exhibiting the potential problems. These specifications are provided in successive levels of detail and are cross referenced between related processes and related items of equipment. The information system integrates operations, maintenance, engineering and management interests in a common database of information via network- coupled data terminals”.); checking a maintenance priority of apparatuses or subsystems; and ordering the apparatuses or subsystems determined as the maintenance targets according to the maintenance priorities (Col 10, “Outside of the plant, headquarters engineering and management staff preferably have access to the data, and it is even possible to allow vendors access in order to enable them to assess the conditions under which requested equipment is to operate, or to assess the present conditions applicable to equipment already supplied. Under such conditions the vendors may be aware of an aspect of the equipment that should be made known for diagnostic purposes.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement priority-based maintenance as taught by Palusamy into the plant maintenance system of Azazmeh as modified by Hermann since the technique of Palusamy is applied on the plant maintenance system. The advantage of utilizing priority-based maintenance and servicing ensure overall downtime of plant in optimized level and reduces the plants operation cost. This technique of prioritizing is a well-known and popular in any industrial set. Addition of this same concept would bring a big financial benefit. Therefore, this priority-based maintenance reduces overall downtime of the plant and reduce fixed cost in significant extent (Palusamy 3-4).
Response to Arguments
Applicant's arguments filed on 11/17/2022 have been fully considered
With regards to arguments about “Claim objection” the arguments are persuasive. Amended claim limitations overcome the objection.	
With regards to arguments about “Claim rejection 112(b)” the arguments are persuasive. Amended claim limitations overcome the rejection.
With regards to arguments about “Claim rejection 102 and 103” the arguments are not persuasive. 
Applicant argues – “Applicant respectfully submits that claim 1 is patentable because cited references do not disclose or suggest each and every element of the claim. For example, Applicant respectfully submits that cited references do not disclose or suggest at least the above-emphasized features.
Examiner respectfully disagrees for the following reason
The prior art of Azazmeh teaches average cooling power, average cooling power for output, average performance ratio, average heat transfer area etc in Fig 3A-5 and these parameters are thermodynamic parameters and reads on exergy data. The average is taken over a year considering all type of weather-related parameter such as temperature, wind speed, humidity, solar radiation etc season related parameters (Check Table 1-3). Thus, the prior art is considering all the limitations and so the rejection is maintained.
The new prior art Liptsey teaches – weather data collected for similar days and considering similar weather condition. The predetermined time selected considering the weather (Check Para 20,22 and 55)
Thus, combining these two arts teaches the whole limitation. So, the rejection is still maintained.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Gan et al. (US 20130073098 A1) – This art teaches physical exergy, chemical exergy and diffusion exergy the physical exergy, chemical exergy and diffusion exergy. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2857